          Case 2:20-cv-00924-JTA Document 10 Filed 12/07/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

MICHELLE DIAS, as Personal                           )
Representative of DAVID HALL’S ESTATE                )
                                                     )
        Plaintiff,                                   )
                                                     )   CIVIL ACTION NO.
v.
                                                     )   2:20-CV-00924-JTA
ALABAMA POWER COMPANY                                )
                                                     )
        Defendant.                                   )
                                                     )


                                    MOTION TO DISMISS

       Defendant Alabama Power Company, pursuant to Federal Rule of Civil Procedure

12(b)(6), respectfully moves this Court to dismiss Plaintiff’s Complaint with prejudice for failure

to state a claim upon which relief can be granted.

       Specifically, state regulation of airspace management is federally preempted under

implied preemption and conflict preemption doctrines. Plaintiffs must allege a violation of the

Federal Aviation Act or its regulations to state a claim against Alabama Power for allegedly

failing to mark its power lines. Plaintiffs have not done so; therefore, the Complaint should be

dismissed for failure to state a claim upon which relief can be granted.

       To support this motion, Defendant submits the brief filed simultaneously herewith.



                                                     Respectfully submitted by,

                                                     s/ Bryan A. Coleman ___________________
                                                     John A. Earnhardt (3724A49)
                                                     Bryan A. Coleman (9940R52C)
                                                     Carmen Chambers (9445N13U)
                                                     Attorneys for Defendant Alabama Power
                                                     Company
          Case 2:20-cv-00924-JTA Document 10 Filed 12/07/20 Page 2 of 2




OF COUNSEL:

MAYNARD COOPER & GALE
1901 6th Ave. North
Birmingham, AL 35203
Telephone: 205.254.1000
Fax: 205.254.1999
jearnhardt@maynardcooper.com
bcoleman@maynardcooper.com
cchambers@maynardcooper.com

                                CERTIFICATE OF SERVICE

       I certify that on December 7, 2020 I electronically filed and served the foregoing via the
Court’s CM/ECF system which will send electronic notice to all counsel of record.

                                                     s/ Bryan A. Coleman
                                                     OF COUNSEL




                                               -2-
